                                           Case 3:20-cv-09025-JD Document 29 Filed 08/02/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANGELA DURAN,                                      Case No. 20-cv-09025-JD
                                                         Plaintiff,
                                   8
                                                                                            ORDER RE REMAND
                                                   v.
                                   9
                                                                                            Re: Dkt. No. 19
                                  10     ALLEGIS GLOBAL SOLUTIONS, INC., et
                                         al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff Duran, on behalf of herself and a putative class of current and former warehouse

                                  14   workers, sued defendants Adecco USA, Inc., Best Buy Warehousing Logistics, Inc. (Best Buy),

                                  15   and affiliated parties, for a variety of wage and hour claims under California state law. Dkt. No. 1-

                                  16   2. The complaint was originally filed in the San Francisco Superior Court, and was removed by

                                  17   Adecco under the Class Action Fairness Act of 2005 (CAFA), 28 U.S.C. § 1332(d). Dkt. No. 1.

                                  18            Duran says the case should be remanded because Adecco’s notice of removal did not

                                  19   plausibly demonstrate the CAFA elements of minimum diversity of citizenship, or a reasonable

                                  20   likelihood that the amount in controversy is at least $5 million. Dkt. No. 19 at 8-9. Adecco

                                  21   opposes a remand on the grounds that both requirements have been established. See Dkt. No. 20.

                                  22   Best Buy filed a separate opposition addressing only the amount in controversy. See Dkt. No. 21.

                                  23            The parties’ familiarity with the record is assumed. Adecco has adequately demonstrated

                                  24   minimum diversity for CAFA purposes. But Adecco and Best Buy used unreasonable and

                                  25   arbitrary assumptions to estimate the amount in controversy, and have not demonstrated a realistic

                                  26   possibility that $5 million or more is in play. Consequently, the case is remanded to the Superior

                                  27   Court.

                                  28
                                           Case 3:20-cv-09025-JD Document 29 Filed 08/02/21 Page 2 of 8




                                   1                                             DISCUSSION

                                   2          The Court has detailed the standards of CAFA removal in other cases, and incorporates

                                   3   those discussions here. See Anderson v. Starbucks Corp., No. 3:20-cv-01178-JD, 2020 WL

                                   4   7779015 (N.D. Cal. Dec. 31, 2020); Moore v. Dnata Inflight Catering LLC, Case No. 20-cv-

                                   5   08028-JD, 2021 WL 3033577 (N.D. Cal. July 19, 2021).

                                   6          As in Moore, which featured a very similar complaint filed by the same counsel for

                                   7   plaintiffs here, Duran does not contend that the putative class is less than 100 individuals. The

                                   8   complaint alleges a class of “over seventy-five (75) Class Members,” Dkt. No. 1-2 ¶ 37, and

                                   9   Adecco filed a declaration stating that “over 1,430 non-exempt employees” fit the putative class

                                  10   definition during the pertinent time period, Dkt. No. 1-3 ¶ 7 (Guyton Decl.). Duran does not

                                  11   contest this headcount. See Dkt. No. 19 at 8-9. Best Buy did not file its own notice of removal,

                                  12   but submitted in opposition to the remand motion a declaration referencing 1,614 employees. See
Northern District of California
 United States District Court




                                  13   Dkt. No. 21-2 ¶ 2 (Flint Decl.). Duran did not respond to Best Buy’s estimate in any way.

                                  14          Duran also challenges the minimum diversity of citizenship required for CAFA. Dkt. No.

                                  15   19 at 20. Duran says that Adecco failed to show she is a citizen of California, and so diverse from

                                  16   Adecco, which is alleged in the notice of removal to be a citizen of Delaware and Florida. See

                                  17   Dkt. No. 1 at 7.

                                  18          The diversity issue is readily dispatched, which may be why Duran made no further

                                  19   mention of it in her reply brief. See Dkt. No. 25. The complaint alleges that Duran is a California

                                  20   resident and that she was employed in San Francisco County. Dkt. No. 1-2 ¶¶ 2, 17. For

                                  21   jurisdictional purposes, citizenship of an individual is determined by the place of domicile,

                                  22   meaning where she resides and intends to remain. Kanter v. Warner-Lambert, Co., 265 F.3d 853,

                                  23   857 (9th Cir. 2001). To be sure, residency and citizenship are not necessarily one and the same,

                                  24   Ehrman v. Cox Communications, Inc., 932 F.3d 1223, 1227 (9th Cir. 2019), but Adecco has

                                  25   adduced a number of other facts indicating that Duran is a California citizen. These facts are

                                  26   presented in declarations by an Adecco employee relations advisor and a branch manager, which

                                  27   state that Duran maintained a California address, and that she was employed by Adecco in

                                  28   California in 2018 and 2019. Guyton Decl. ¶ 5; Dkt. No. 20-1 ¶ 4 (Jaurique-Escobar Decl.).
                                                                                         2
                                           Case 3:20-cv-09025-JD Document 29 Filed 08/02/21 Page 3 of 8




                                   1   Duran did not contest any of these facts, and did not proffer counter-evidence to establish a

                                   2   domicile outside California. Consequently, minimum diversity is present. Best Buy did not

                                   3   address the diversity issue in its opposition, Dkt. No. 21, but it is enough under CAFA that “any

                                   4   defendant” is diverse from the plaintiff, as Adecco has shown. See 28 U.S.C. § 1332(d)(2)(A).

                                   5          The main battleground for a remand is Duran’s contention that this case will not exceed the

                                   6   $5 million threshold required by CAFA. Defendants have not plausibly demonstrated that it does.

                                   7          To start, there is no presumption against removal when CAFA jurisdiction is alleged. See

                                   8   Anderson, 2020 WL 7779015, at *2 (under CAFA, “no antiremoval presumption applies.”)

                                   9   (quoting Dart Cherokee Basin Operating Co. v. Owens, 574 U.S. 81, 89 (2014)). To the contrary,

                                  10   Congress intended CAFA to be interpreted expansively in favor of removal. Id. (citing Arias v.

                                  11   Residence Inn by Marriott, 936 F.2d 920, 924 (9th Cir. 2019)).

                                  12          To establish the jurisdictional amount in controversy, a defendant must “‘plausibly show
Northern District of California
 United States District Court




                                  13   that it is reasonably possible that the potential liability exceeds $5 million.’” Id. at *3 (quoting

                                  14   Greene v. Harley-Davidson, Inc., 965 F.3d 767, 772 (9th Cir. 2020)). A defendant need not prove

                                  15   the jurisdictional amount with certainty, or make out the plaintiff’s case for her. Id. (citing Harris

                                  16   v. KM Indus., Inc., 980 F.3d 694, 701 (9th Cir. 2020)). Nor does the Court need to perform a

                                  17   detailed mathematical analysis to determine whether a defendant’s showing is adequate. Id.

                                  18   “Rather, ‘a defendant may rely on reasonable assumptions to prove that it has met the statutory

                                  19   threshold,’ and on a ‘chain of reasoning that includes assumptions’ based on reasonable grounds.”

                                  20   Id. at *3 (quoting Harris, 980 F.3d at 701 and Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1199

                                  21   (9th Cir. 2015)). Reasonable grounds may be established on the basis of the complaint and

                                  22   extrinsic evidence. Id. “‘[P]rospective attorney’s fees must be included in the assessment of the

                                  23   amount in controversy.’” Id. (quoting Arias, 936 F.3d at 922).

                                  24          A plaintiff is not required to introduce extrinsic evidence to contest the defendant’s

                                  25   estimates. She may rely entirely on “‘a reasoned argument as to why any assumptions on which

                                  26   [defendant’s numbers] are based are not supported by evidence.’” Anderson, 2020 WL 7779015,

                                  27   at *2 (quoting Harris, 980 F.3d at 700). That is what Duran has done here. She disputes Adecco’s

                                  28   reasoning, without introducing new evidence of her own.
                                                                                          3
                                            Case 3:20-cv-09025-JD Document 29 Filed 08/02/21 Page 4 of 8




                                   1       I.      ADECCO

                                   2            Defendants filed separate oppositions to a remand, and the Court first will take up the

                                   3   arguments by Adecco, which filed the notice of removal. Adecco offers two alternative estimates

                                   4   of the CAFA jurisdictional amount. It starts with an estimate of $36 million at stake. This is

                                   5   based on the fact that Duran filed the state court complaint as an “unlimited” action, meaning she

                                   6   is seeking more than $25,000 in damages under California Code of Civil Procedure sections 86(a)

                                   7   and 88. Dkt. No. 1 at 10. From that premise, Adecco infers that the complaint seeks to recover at

                                   8   least $25,000 for each putative class member because it alleges that Duran’s claims are “typical”

                                   9   of those in the class. Id.

                                  10            Adecco relies on Abrego Abrego v. Dow Chem. Co., 443 F.3d 676, 689 (9th Cir. 2006), for

                                  11   this ostensible reasoning, but the reliance is misplaced. The complaint in Abrego Abrego

                                  12   specifically alleged that the amount in controversy for “each plaintiff exceeds the minimum
Northern District of California
 United States District Court




                                  13   jurisdictional limits” for unlimited civil cases. Id. at 689 (emphasis in original). Duran’s

                                  14   complaint says nothing of the same sort. All the caption states is that the “Amount in Controversy

                                  15   Exceeds $25,000.00.” Dkt. No. 1-2 at 9. The better reading of this statement is that the complaint

                                  16   as a whole seeks in excess of $25,000, and not that each putative class member does so, as Adecco

                                  17   would have it. Abrego Abrego provides no basis for bootstrapping the $25,000 statement into a

                                  18   reasonable estimate of $36 million.

                                  19            Adecco also offers an alternative estimate of approximately $5.7 million based on its

                                  20   valuation of six of Duran’s twelve claims: unpaid overtime and minimum wages, meal and rest

                                  21   break violations, and waiting time and wage statement penalties. Dkt. No. 20 at 18. It also factors

                                  22   in an estimated 25% recovery for attorneys’ fees. Id.

                                  23            As in Moore, the problem that pervades Adecco’s alternative estimate “is that it assumes

                                  24   unreasonably high rates of violations.” Moore, 2021 WL 3033577, at *2. Adecco posits that

                                  25   every member of the class experienced a violation for every claim. For the waiting time penalties,

                                  26   Adecco says “it is reasonable for Adecco to assume that each of the 1,380 class members who

                                  27   were terminated [during the class period] are entitled to waiting time penalties.” Dkt. No. 20 at 15

                                  28   This assumption alone accounts for two thirds of the estimated $5.7 million. See id. at 18 (waiting
                                                                                          4
                                           Case 3:20-cv-09025-JD Document 29 Filed 08/02/21 Page 5 of 8




                                   1   time penalties total $3,767,400). For the overtime, minimum wage, meal, and rest break claims,

                                   2   Adecco says it is reasonable to assume that each class member experienced at least one violation

                                   3   per week. See Dkt. No. 20 at 12 (“one hour of overtime wages per week”), 13 (“one hour of

                                   4   minimum wages per week”), 14 (“one meal period premium and one rest period premium per

                                   5   week”).

                                   6          As the Court has observed, “there are circumstances in which a 100% violation rate may be

                                   7   a reasonable proposition for CAFA removal purposes. A defendant may adduce facts that

                                   8   plausibly support such a rate, and the complaint itself may allege facts that make a 100% incident

                                   9   rate a reasonable inference.” Moore, 2021 WL 303577, at *2 (citing Anderson, 2020 WL

                                  10   7778105, at *4).

                                  11          That is not the case here. Adecco did not offer any “extrinsic evidence independently

                                  12   validating a 100% violation rate.” Id. Its main argument is that the complaint leaves no room for
Northern District of California
 United States District Court




                                  13   assuming less than a 100% violation rate, see Dkt. No. 20 at 15, but that is rebutted by the plain

                                  14   language of the allegations. Duran consistently alleges “occasional unlawful conduct” on the part

                                  15   of the defendants, and says that they acted “at times” in a manner that violated California state

                                  16   employment laws. Dkt. No. 1-2 ¶¶ 26, 77, 79. No numbers are attached to those qualifiers, and

                                  17   Duran alleges that the violations may have happened to only “some” of the putative class members

                                  18   during the relevant time period. See, e.g., id. ¶ 26. Adecco points to a few allegations to the effect

                                  19   that it is said to have followed a “common course of conduct” and “intentionally adopted policies

                                  20   and practices,” id. ¶¶ 40, 77, but “those passing comments do not dilute the complaint’s

                                  21   overarching allegations of sporadic and intermittent practices.” Moore, 2021 WL 3033577, at *2.

                                  22          Adecco’s assumption of a once-per-week incidence of overtime and minimum wage, and

                                  23   meal and rest break violations is even more arbitrary. It would be just as consistent with the

                                  24   complaint to assume a frequency of once-per-month, or possibly once-per-quarter. Adecco again

                                  25   did not provide any extrinsic evidence to tip the analysis in its direction, or point to anything in the

                                  26   complaint that might do so. Even if it had, which is not the case, these claims contribute a modest

                                  27   $655,000 toward the $5 million in controversy. See Dkt. No. 20 at 18.

                                  28
                                                                                          5
                                            Case 3:20-cv-09025-JD Document 29 Filed 08/02/21 Page 6 of 8




                                   1             Adecco’s assumption of a 20% violation rate for the wage statement claims is equally

                                   2   unavailing. Dkt. No. 20 at 17. It does not cite to anything in the complaint to make that

                                   3   assumption reasonable. In effect, it says little more than that other courts may, on occasion, have

                                   4   accepted assumptions of a 100% violation rate, see id. at 17, but that is of no moment in

                                   5   explaining why an assumed 20% violation rate makes sense here.

                                   6             With respect to attorneys’ fees, Adecco’s estimate of a 25% recovery is not inherently

                                   7   unreasonable. See Anderson, 2020 WL 7779015, at *4. But Adecco applies the 25% to valuations

                                   8   of the claims that are inherently unreasonable, and so the amount attributed to fees cannot be used

                                   9   toward the jurisdictional threshold. See Dkt. No. 20 at 17-18.

                                  10       II.      BEST BUY

                                  11             Although Best Buy did not file a notice of removal in this case, it submitted a separate

                                  12   opposition brief, Dkt. No. 21, in which it estimated an amount in controversy of over $10 million
Northern District of California
 United States District Court




                                  13   for a putative class of “1,614 non-exempt employees employed by Best Buy” at a warehouse of

                                  14   distribution center during the class period. Dkt. No. 21 at 7. Best Buy may oppose Duran’s

                                  15   remand motion even though it is a non-removing defendant. See Greene, 965 F.3d at 775

                                  16   (rejecting the argument that two of the defendants lacked standing “because they were non-

                                  17   removing parties.”).1

                                  18             Duran chose not to respond at all to Best Buy’s opposition. This was unhelpful. Even so,

                                  19   the Court has an independent duty to ensure its jurisdiction, whether or not the parties address it.

                                  20   See Fed. R. Civ. P. 12(h)(3); Leventhal v. Nat’l Life Ins. Co., No. 19-CV-02123-JD, 2020 WL

                                  21   1528447, at *3 (N.D. Cal. Mar. 31, 2020). Consequently, the Court will resolve Best Buy’s

                                  22   argument without the benefit of a response by Duran.

                                  23             This is short work because Best Buy’s estimate of a $10.5 million amount in controversy

                                  24   suffers from the same problems as Adecco’s. Best Buy posits that 100% of class members

                                  25   experienced violations for all claims, and makes the same a once-a-week violation assumption for

                                  26

                                  27   1
                                        Best Buy cited an unpublished order from the Southern District of Georgia for this point, see
                                  28   Dkt. No. 21 at 1, but Greene, which was filed before Best Buy’s brief, provides ample support.

                                                                                           6
                                              Case 3:20-cv-09025-JD Document 29 Filed 08/02/21 Page 7 of 8




                                   1   the minimum wage, meal, and rest break claims. Dkt. No. 21 at 6-7.2 These assumptions are no

                                   2   more tenable for Best Buy than for Adecco. Best Buy goes a step farther than Adecco to assume a

                                   3   100% rather than 20% violation rate for the wage statement penalties, which makes its assumption

                                   4   even less reasonable. Id. at 10. Overall, Best Buy’s estimate is as untethered to the complaint or

                                   5   extrinsic facts as Adecco’s, and so does not establish a reasonable possibility that the CAFA

                                   6   threshold has been satisfied.

                                   7             The fact that Best Buy argues for removal based on a putative class of 1,614 employees

                                   8   “directly employed by Best Buy,” Dkt. No. 21 at 2, does not change this conclusion. As an initial

                                   9   matter, it is not at all clear that Best Buy’s direct employees are within the class definition in the

                                  10   complaint, or whether, as Best Buy acknowledges, Duran “is merely asserting claims on behalf of

                                  11   individuals who, like her, were employed by Adecco and worked at Best Buy Warehousing’s

                                  12   distribution centers in California.” Id. at 2-3. Best Buy suggests that “it must be assumed” that
Northern District of California
 United States District Court




                                  13   Duran is also asserting claims on behalf of those it directly employed, id. at 3, but why that is so is

                                  14   not explained. Adecco appears to have assumed otherwise, and indicates that the putative class

                                  15   consists of individuals like Duran, who “were deployed to work at a warehouse for Best Buy in

                                  16   the State of California,” and not direct employees of Best Buy. See Guyton Decl. ¶ 7.

                                  17             In any event, the Court does not need to resolve the ambiguity. Best Buy’s unreasonable

                                  18   assumptions about the rate of violations dooms its estimates, irrespective of the size of the putative

                                  19   class. For the same reason, defendants cannot achieve a reasonable estimate by quilting together

                                  20   their individually unreasonable efforts.

                                  21                                              CONCLUSION

                                  22             Adecco and Best Buy have had a full and fair opportunity to present evidence and

                                  23   arguments for removal under CAFA and have come up short. They have failed to plausibly

                                  24   demonstrate that this case reasonably puts $5 million or more into play. This case was improperly

                                  25   removed under CAFA and is remanded to the San Francisco Superior Court.

                                  26

                                  27

                                  28   2
                                           Unlike Adecco, Best Buy elected not include a calculation of the overtime claims in its estimate.
                                                                                         7
                                           Case 3:20-cv-09025-JD Document 29 Filed 08/02/21 Page 8 of 8




                                   1         IT IS SO ORDERED.

                                   2   Dated: August 2, 2021

                                   3

                                   4
                                                                                      JAMES DONATO
                                   5                                                  United States District Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             8
